Exhibit 12.1 NEUROGEN CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands) For the Years Ended December 31, Three Months Ended 2002 2003 2004 2005 2006 March 31, 2007 Earnings: Loss before income taxes $ (23,979 ) $ (31,924 ) $ (18,901 ) $ (37,513 ) $ (55,081 ) $ (19,391 ) Plus:Fixed charges 1,128 920 756 830 875 207 Less:Capitalized interest 7 7 7 7 7 2 Earnings as adjusted (22,844 ) (30,997 ) (18,138 ) (36,676 ) (54,199 ) (19,182 ) Fixed charges: Interest expense 1,090 883 716 795 841 197 Amortization of debt issuance costs 16 23 23 16 16 4 Interest portion of rental expense 22 14 17 19 18 6 Total fixed charges $ 1,128 $ 920 $ 756 $ 830 $ 875 $ 207 Ratio of earnings to fixed charges (1) - Deficiency of earnings available to cover fixed charges (2) $ (23,972 ) $ (31,917 ) $ (18,894 ) $ (37,506 ) $ (55,074 ) $ (19,389 ) (1) Because we had no earnings in each period, it is not possible to calculate the ratio of combined fixed charges and preference dividends to earnings. (2) For purposes of this calculation, "earnings" consist of income (loss) before income taxes and fixed charges."Fixed charges" consist of interest, amortization of debt issuance costs, preferred stock dividends and the component of rental expense believed by management to be representative of the interest factor for those amounts.
